EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
As there are two claims numbered 15, please cancel claims 15 (the second one) through 17, and add new claims 18-20 as follows:

(Cancelled) 
 (Cancelled) 
(Cancelled) 
(New) 18. The method of claim 3 wherein selecting a predetermined number of outcomes for the defined individual sports players performance or sports team performances is made from a pool of known outcomes for the defined individual sports players performance or sports team performances.
(New) 19. The method of claim 7 wherein selecting a predetermined number of outcomes for the defined individual sports players performance or sports team performances is made from a pool of known outcomes for the defined individual sports players performance or sports team performances.
(New) 20. The method of claim 15 wherein selecting a predetermined number of outcomes for the defined individual sports players performance or sports team performances is made from a pool of known outcomes for the defined individual sports players performance or sports team performances.

Drawings
The drawings are objected to because Figure 9 should be renumbered as Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art of record fails to teach the invention as particularly claimed: 
Givant (US 2014/0031105 A1) and Kasten (US 2014/0004939 A1)

None of the references, alone or in combination, teach or suggest wherein sports events providing the verifiable outcomes for the defined individual sports players performance or sports team performances are limited to sports players performance or sports team performances that occur or have occurred within a time frame of seven days or less and wherein the amended outcome is provided by establishing a single and equal balancing base number of selections to at least one individual sports players position performance or sports team performance, the one or more servers having a memory and the memory having instructions stored thereon that when 
Thus, the claimed invention is not anticipated by nor obvious over the closest prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kasten (US 7,618,312 B1), Thorman (US 2017/0319970 A1), Moore et al. (US 2012/0149473 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        1/29/2022